DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-7, 19-23 are objected to because of the following informalities:  
Claim 1 line 6 recites “one side,” which should be “a one side.”
Claim 1 lines 7-8 recites “the other side,” which should be “an other side.”
Claim 1 line 10 recites “one side,” which should be “the one side.”
Claims 2-3, 5-7, 19 and 21-23 recites “one side,” which should be “the one side.”
Claim 20 line 7 recites “one side,” which should be “a one side.”
Claim 20 lines 12 and 15 recites “one side,” which should be “the one side.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, 15-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlard (US 2017/0040859).
Regarding claim 1, Langlard teaches an armature comprising:
an armature core (2) provided with a plurality of slots (15) that extend in a center axis direction; and
a coil portion (3) that includes a plurality of segment conductors (19, 25) that have leg portions (20, 21, 26, 27) disposed in the armature core (2), and in which a first leg portion (20) of a first segment conductor (19) disposed on one side in the center axis direction, among the plurality of segment conductors (19, 25), and a second leg portion (27) of a second segment conductor (25) disposed on the other side in the center axis direction are joined to each other (FIG 4), wherein:
the first leg portion (20) includes a first facing surface (23) which faces the second leg portion (27) and at least a part of which directs to one side in a radial direction of the armature core (2), and a first other end surface (opposite first facing surface 23) that directs to the other side in the radial direction;
the second leg portion (27) includes a second facing surface (30) which faces the first facing surface (23) and at least a part of which directs to the other side in the radial direction, and a second other end surface (opposite second facing surface 30) that 
at least a part of the first facing surface (23) and at least a part of the second facing surface (30) are joined to each other, and the first other end surface is disposed so as to project toward the other side in the radial direction with respect to the second other end surface (FIG 7).

    PNG
    media_image1.png
    327
    501
    media_image1.png
    Greyscale

Regarding claim 2/1, Langlard was discussed above in claim 1. Langlard further teaches the first other end surface is an end surface of the first leg portion (20) on the other side in the radial direction that extends along the center axis direction;
the second other end surface is an end surface of the second leg portion (27) on the other side in the radial direction that extends along the center axis direction; and
a distal end portion of the first other end surface on the other side in the center axis direction and a distal end portion of the second other end surface on one side in 
Regarding claim 3/2, Langlard was discussed above in claim 2. Langlard further teaches the first leg portion (20) includes a first one end surface which is an end surface provided on an opposite side from the first other end surface in the radial direction and extending along the center axis direction, the first one end surface being continuous with the first facing surface (23);
the second leg portion (27) includes a second one end surface which is an end surface provided on an opposite side from the second other end surface in the radial direction and extending along the center axis direction, the second one end surface directing to one side in the radial direction;
the second one end surface is disposed so as to project toward one side in the radial direction with respect to the first one end surface; and
a distal end portion of the first one end surface on the other side in the center axis direction and a distal end portion of the second one end surface on one side in the center axis direction are disposed as spaced with a clearance between the distal end portions in the center axis direction.

    PNG
    media_image2.png
    352
    435
    media_image2.png
    Greyscale

	Regarding claim 4/1, Langlard was discussed above in claim 1. Langlard further teaches wherein a stepped portion is formed at a boundary portion between the first other end surface and the second other end surface.

    PNG
    media_image3.png
    502
    321
    media_image3.png
    Greyscale

Regarding claim 5/4, Langlard was discussed above in claim 4. Langlard further teaches the first other end surface is an end surface of the first leg portion (20) on the other side in the radial direction that extends along the center axis direction;
the second other end surface is an end surface of the second leg portion (27) on the other side in the radial direction that extends along the center axis direction; and
the stepped portion is shaped such that a distal end portion of the first other end surface on the other side in the center axis direction projects toward the other side in the radial direction with respect to a distal end portion of the second other end surface on one side in the center axis direction (FIG 8).
Regarding claim 6/1, Langlard was discussed above in claim 1. Langlard further teaches the first leg portion (20) includes a first one end surface provided on an opposite side from the first other end surface in the radial direction, the first one end surface being continuous with the first facing surface (23); 
the second leg portion (27) includes a second one end surface provided on an opposite side from the second other end surface in the radial direction, the second one end surface directing to one side in the radial direction; and 
the second one end surface is disposed so as to project toward one side in the radial direction with respect to the first one end surface (FIG 8).
Regarding claim 7/6, Langlard was discussed above in claim 6. Langlard further teaches the armature core (2) is provided with a wall portion on the other side in the radial direction with respect to the first other end surface; and 
the slots (15) are each provided with an opening portion on one side in the radial direction with respect to the second one end surface.

    PNG
    media_image4.png
    341
    434
    media_image4.png
    Greyscale

	Regarding claim 8/6, Langlard was discussed above in claim 6. Langlard further teaches wherein a first deviation width, which is a width of deviation between a position of the first other end surface in the radial direction and a position of the second other end surface in the radial direction, is equal to a second deviation width, which is a width of deviation between a position of the first one end surface in the radial direction and a position of the second one end surface in the radial direction.
	Regarding claim 9/1, Langlard was discussed above in claim 1. Langlard further teaches wherein a first deviation width, which is a width of deviation between a position of the first other end surface in the radial direction and a position of the second other end surface in the radial direction, is equal to or more than a thickness of an insulating coating (19a, 25a) of the segment conductor (19, 25).


    PNG
    media_image5.png
    597
    381
    media_image5.png
    Greyscale

	Regarding claim 10/1, Langlard was discussed above in claim 1. Langlard further teaches the first facing surface (23) of the first segment conductor (19) has a first inclined surface inclined with respect to the center axis direction; and 
the second facing surface (30) of the second segment conductor (25) has a second inclined surface inclined with respect to the center axis direction (FIG 8).
Regarding claim 11/10, Langlard was discussed above in claim 10. Langlard further teaches wherein the first inclined surface includes a joint surface (23, 24, 29, 30) to be joined to the second inclined surface, and an inverse inclination surface (39) inclined in an opposite direction to a direction in which the joint surface (23, 24, 29, 30) is inclined with respect to the center axis direction (FIG 19).

Regarding claim 13/11, Langlard was discussed above in claim 11. Langlard further teaches an area of the joint surface (23, 24, 29, 30) is larger than an area of the inverse inclination surface (39).
Regarding claim 15/10, Langlard was discussed above in claim 10. Langlard further teaches the first inclined surface is formed such that a sectional surface of the first inclined surface taken along the radial direction has an S-shape (FIG 19).
Regarding claim 16/10, Langlard was discussed above in claim 10. Langlard further teaches the first inclined surface and the second inclined surface are formed such that a sectional surface of each of the first and second inclined surfaces taken along the radial direction has an asymmetrical shape with respect to a center point of the first inclined surface (FIG 19).
Regarding claim 17/1, Langlard was discussed above in claim 1. Langlard further teaches a plurality of the first leg portions (20) are disposed adjacent to each other in the radial direction;
the first facing surface (23) of one of the plurality of the first leg portions (20) is disposed at a different position in the center axis direction from the first facing surface (23) of a different first leg portion (20) that is adjacent to the one of the plurality of the first leg portions (20) in the radial direction; and
the first other end surface of each of the plurality of the first leg portions (20) is disposed so as to project toward the other side in the radial direction with respect to the corresponding second other end surface (FIG 8).
Regarding claim 18/1, Langlard was discussed above in claim 1. Langlard further teaches wherein a distal end portion of the first leg portion (20) and a distal end 

    PNG
    media_image6.png
    562
    301
    media_image6.png
    Greyscale

	Regarding claim 19/1, Langlard was discussed above in claim 1. Langlard further teaches the first segment conductor (19) includes one coil end portion (34) formed to be continuous with the first leg portion (20) and disposed on one side in the center axis direction with respect to the armature core (2); and

Regarding claim 20, Langlard teaches a method of manufacturing an armature that includes an armature core (2) provided with a plurality of slots (15) that extend in a center axis direction and a coil portion (3) that includes a plurality of segment conductors (19, 25) having leg portions (20, 21, 26, 27) disposed in the armature core (2), the plurality of leg portions (20, 21, 26, 27) being joined to each other, the method comprising:
a step of disposing the plurality of segment conductors (19, 25) in the armature core (2) such that at least a part of a first surface (23) of a first leg portion (20) of a first segment conductor (19), among the plurality of segment conductors (19, 25), directs to one side in a radial direction of the armature core (2), a first other end surface of the first leg portion (20) directs to the other side in the radial direction, at least a part of a second surface (30) of a second leg portion (27) of a second segment conductor (25), among the plurality of segment conductors (19, 25), and a second other end surface which is continuous with the second surface (30) direct to the other side in the radial direction, the first leg portion (20) is disposed on one side in the center axis direction, and the second leg portion (27) is disposed on the other side in the center axis direction; and
a step of forming the coil portion (3) by pressing the first segment conductor (19) toward one side in the radial direction, by use of a pressing portion (pressure on first and second branches 19 and 25) which is composed of a part of the armature core (2) or a pressing jig ([0075]), while the pressing portion contacting the first other end 
Regarding claim 22/20, Langlard was discussed above in claim 20. Langlard further teaches the first other end surface is an end surface of the first leg portion (20) on the other side in the radial direction that extends along the center axis direction;
the second other end surface is an end surface of the second leg portion (27) on the other side in the radial direction that extends along the center axis direction; and
the step of disposing the plurality of segment conductors (19, 25) is a step of disposing the plurality of segment conductors (19, 25) in the armature core (2) such that a distal end portion of the first other end surface on the other side in the center axis direction and a distal end portion of the second other end surface on one side in the center axis direction are spaced with a clearance between the distal end portions in the center axis direction (FIG 8).
Regarding claim 23/20, Langlard was discussed above in claim 20. Langlard further teaches the first leg portion (20) includes a first one end surface which is an end surface provided on an opposite side from the first other end surface in the radial direction and extending along the center axis direction, the first one end surface being continuous with the first surface (23);
the second leg portion (27) includes a second one end surface which is an end surface provided on an opposite side from the second other end surface in the radial 
the step of disposing the plurality of segment conductors (19, 25) is a step of disposing the plurality of segment conductors (19, 25) in the armature core (2) such that the second one end surface projects toward one side in the radial direction with respect to the first one end surface and a distal end portion of the first one end surface on the other side in the center axis direction and a distal end portion of the second one end surface on one side in the center axis direction are spaced with a clearance between the distal end portions in the center axis direction (FIG 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Langlard (US 2017/0040859) in view of Hattori (US 2016/0172919).
Regarding claim 21/20, Langlard was discussed above in claim 20. Langlard fails to teach the step of disposing the plurality of segment conductors is a step of disposing the plurality of segment conductors in the armature core with a joint material disposed on one of the first surface and the second surface; and 
the step of forming the coil portion is a step of joining the at least a part of the first surface of the first segment conductor and the at least a part of the second surface of the second segment conductor to each other by pressing the first segment conductor toward one side in the radial direction by use of the pressing portion with the first surface and the second -9-New U.S. Patent Application surface contacting each other via the joint material and with the first other end surface disposed so as to project toward the other side in the radial direction with respect to the second other end surface, and by heating and curing the joint material.
Hattori teaches the step of disposing the plurality of segment conductors (28, 29) is a step of disposing the plurality of segment conductors (28, 29) in the armature core (14) with a joint material (48, 56) disposed on one of the first surface (38) and the second surface (46); and 
the step of forming the coil portion (20) is a step of joining the at least a part of the first surface (38) of the first segment conductor (28) and the at least a part of the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Langlard to incorporate Hattori to teach the step of disposing the plurality of segment conductors is a step of disposing the plurality of segment conductors in the armature core with a joint material disposed on one of the first surface and the second surface; and the step of forming the coil portion is a step of joining the at least a part of the first surface of the first segment conductor and the at least a part of the second surface of the second segment conductor to each other by pressing the first segment conductor toward one side in the radial direction by use of the pressing portion with the first surface and the second -9-New U.S. Patent Application surface contacting each other via the joint material and with the first other end surface disposed so as to project toward the other side in the radial direction with respect to the second other end surface, and by heating and curing the joint material, for the advantages of securely holding the conductor segments together.




Allowable Subject Matter
s 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12/11, the specific limitation of “an inclination angle (θ2) of the inverse inclination surface (72b) with respect to the center axis direction is smaller than an inclination angle (θ1) of the joint surface (72a) with respect to the center axis direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Langlard discloses an inclined surface and an inverse inclined surface, but fails to teach the inclination angle of the inverse inclined surface is smaller than the inclination angle of the inclined surface.

Regarding claim 14/11, the specific limitation of “the first inclined surface (72) includes a spaced facing surface (72c) formed to be continuous with the inverse inclination surface (72b) on an opposite side from the joint surface (72a) and disposed as spaced from the second inclined surface (82)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Langlard discloses an inclined surface and an inverse inclined surface, but fails to teach a spaced facing surface formed continuously with the inverse inclined surface.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834